ORDER

PER CURIAM.
Susan Gierer (Employee) appeals from the Final Award Allowing Compensation (Award) entered by the Labor and Industrial Relations Commission (Commission) on January 4, 2008, awarding her permanent partial disability benefits, but denying future medical benefits, reimbursement for past medical benefits and temporary total disability benefits. We have reviewed the briefs of the parties and the record on appeal and conclude that the Commission’s Award is not against the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo.banc 2003). We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).